Citation Nr: 0507612	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.

2.  Entitlement to an initial rating in excess of 30 percent 
for major depression with panic attacks.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 2000 to 
March 2002.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, 
granting service connection for irritable bowel syndrome and 
major depression with panic attacks, and assigning disability 
ratings of 10 percent and 30 percent, respectively, effective 
from the March 2, 2002 date of receipt of the veteran's 
original claim for service connection.  This is the day 
following separation from active duty.  Thereafter, the 
matter was transferred to the Hartford, Connecticut, RO, 
which now has jurisdiction.

In a December 2002 submission the veteran requested a hearing 
before an RO hearing officer (RO hearing), as well as a video 
conference hearing with a Veterans Law Judge of the Board, in 
furtherance of her appealed claims.  The RO hearing was 
conducted in April 2003, and a transcript of that hearing is 
contained in the claims folder.  The veteran was afforded a 
notice of a the video conference hearing, scheduled in March 
2005, by a January 2005 letter sent to a known address of 
record, and that letter was not returned as undeliverable.  
She failed to report for that hearing.  Hence, the Board 
deems the request for a video conference hearing to have been 
withdrawn.  38 C.F.R. § 20.702(d) (2004).

As these are initial ratings, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application, as noted 
in detail below.

The issue of entitlement to a rating in excess of 30 percent 
for major depression with panic attacks for the period 
beginning March 2, 2002, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period at issue, the veteran's irritable bowel 
syndrome has been moderate, with episodes of bowel 
disturbance with abdominal distress, without evidence of 
severe symptoms.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and 3.326, 3.321, Part 4, 4.114, 
Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case, including 
particularly by an issued June 2004 VCAA letter.  The veteran 
did not reply to that letter to inform of the existence of 
additional evidence pertinent to her claim, 

The veteran has been informed of the information and evidence 
necessary to substantiate her claim through the June 2004 
VCAA letter, as well as by the appealed May 2002 rating 
decision, a statement of the case in November 2002, and a 
supplemental statement of the case issued in May 2003.  

By the RO decision and the statement of the case and the 
supplement thereto, the veteran was informed of development 
already undertaken, as well as evidence of record pertinent 
to her claim on appeal.  

Records of VA post-service medical treatment up to May 2003 
were obtained and associated with the claims folder.  VA 
examinations addressing the veteran's irritable bowel 
syndrome were conducted in February 2002 and April 2002.  A 
sufficiently current evaluation of the veteran's irritable 
bowel syndrome has thereby been obtained, which has 
appropriately assessed the nature and extent of that 
disability.  Testimony at the RO hearing in April 2003 and 
records of recent medical treatment do not suggest that the 
veteran's irritable bowel syndrome has increased in severity 
since those examinations.  

While the veteran in a November 2002 submission requested 
review of her claim by a decision review officer (DRO), that 
request was received over 60 days after the RO afforded 
notice of the opportunity of DRO review in a letter issued in 
August 2002.  Hence, the DRO review request was untimely. 38 
CFR § 3.2600 (2004).  The RO accordingly issued a statement 
of the case in November 2002.
 
As noted in the introduction, the veteran did not appear for 
a scheduled Board hearing in March 2005, even though she was 
provided appropriate notice of that hearing.  She has not 
since requested a Board hearing.  Also as noted, she was 
afforded an RO hearing in April 2003,  and has thus provided 
testimony in support of her claim.  She also provided a 
statement in support of her claim on her Form 9 submitted in 
December 2002.  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the veteran was not appropriately afforded that 
prior notice.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) also remain applicable, including 
provisions pertaining to when notice is issued.  In this 
instance, the Board has considered the failure to provide 
prior notice, but concludes there was no prejudice to the 
claimant, since she was afforded the opportunity to assist in 
the development of her claim and direct the RO to obtain 
evidence in furtherance of her claim, even though she may 
have not fully taken advantage of those opportunities.  
Because a higher evaluation was for consideration by the 
Board by this decision for her irritable bowel syndrome for 
the entire appeal period beginning March 2, 2002, including 
any appropriate staged ratings, no loss in potential benefit 
resulted from the failure to afford timely notice.  Rather, 
the outcome would seem to be the same, since there is no 
indication that the veteran lost an opportunity to submit 
evidence that would justify a greater benefit for her 
irritable bowel syndrome for any part of the appeal period.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Question of a Higher Initial Evaluation for Irritable 
Bowel Syndrome 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).

The veteran's irritable bowel syndrome is ratable by analogy 
to irritable colon syndrome, because the diseases are closely 
related in anatomical localization, symptomatology, and 
functions affected.  38 C.F.R. § 4.20 (2004).  The RO has so 
rated the veteran's irritable bowel syndrome, under 
Diagnostic Code 7319.  Diagnostic Code 7319 provides that a 
noncompensable rating is assignable where the condition is 
mild, with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
assigned where the condition is moderate, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is assignable where the condition is severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. §  
4.114, Diagnostic Code 7319 (2004).  

At a VA general medical examination conducted in February 
2002, the veteran reported that she had pain in her lower 
abdomen every day, associated with her diagnosed 
endometriosis.  She then also complained of a constipation 
disorder which allowed her to move her bowels only once every 
two days.  She also associated this constipation with an 
upper abdominal pain, in the epigastric region, which she 
said was different from the lower abdominal pain of her 
endometriosis.  She reported that the upper abdominal pain 
occurred every few days, appeared to be worse with food, and 
might occur throughout the day.  She reported that this upper 
abdominal pain might also occur when she went to the bathroom 
(she did not state whether this was associated with 
urinating, moving her bowels, or both).  She also reported 
that she sometimes experienced shortness of breath with the 
upper abdominal pain.  She added that she also at times had 
heartburn.  

The examiner noted that the veteran was well-developed and 
well-nourished.  She had some upper epigastric pain to 
palpation, which was more in the upper right quadrant than 
the epigastric area.  There was also pain to palpation in the 
pelvic region bilaterally.  The examiner assessed, in 
pertinent part, irritable bowel with abdominal pain and 
constipation.  

The veteran had a second VA general examination, in April 
2002, including for her irritable bowel condition.  She 
reported essentially the same history and current complaints 
referable to her irritable bowel condition as she had at the 
February 2002 VA general medical examination, with some 
additions.  She reported that when she does move her bowels 
it was accompanied by a lot of gas, with a pain change 
associated with this gas release.  

The examiner found the abdomen soft, with some upper 
epigastric pain to palpation, more in the right upper 
quadrant than in the epigastric area, with no pain in the 
right or lower quadrants.  There was also pain to palpation 
in the pelvic region bilaterally.  The examiner assessed 
chronic constipation, probably secondary to irritable bowel 
syndrome.  

These examination reports stand in contrast to the veteran's 
contentions on her VA Form 9 submitted in December 2002, when 
she stated that she had to go to the bathroom constantly.  
The Board considers this statement to be inconsistent with 
both the substance of her April 2003 hearing testimony and 
her statements to examining physicians, both for treatment 
and for evaluation of her irritable bowel syndrome.  She also 
reported on the Form 9 that she always had pain due to her 
disorder, and that when she ate her stomach cramped a lot.  
The Board gleans from these statement that she has frequent 
pain, and some abdominal pain associated with eating.  Again, 
the severity of the symptoms on the substantive appeal 
appears more severe than otherwise reported.

The veteran was not observed to be in abdominal distress 
during either of her VA general examinations, conducted in 
February 2002 and April 2002.  She also did not verbalize the 
presence of any current abdominal distress in the course of 
her RO hearing conducted in April 2003.  Acute abdominal 
distress was also not noted upon any record of VA treatment 
contained in the claims folder, for treatment through May 
2003.  Accordingly, the Board concludes based on the medical 
evidence and the veteran's presentation at her hearing that 
she does not suffer from more or less constant abdominal 
distress, which are the criteria for severe irritable bowel 
syndrome, when rated by analogy under Diagnostic Code 7319.  
The frequent symptoms described more nearly approximate 
moderate symptoms.

While the veteran initially contended at her hearing that she 
had constant pain as well as gas, diarrhea, and constipation, 
she conceded in the course of the hearing that she had gas 
pain or cramping approximately three times per day, and that 
she had diarrhea every other day.  These reports are more or 
less consistent with her reports at the VA examinations in 
February and April of 2002, that she had ongoing 
constipation, with bowel movements every other day, and 
difficulties with gas pain.  

These complaints, and the findings by the VA examiners of the 
veteran evidencing some abdominal tenderness to palpation, 
but appearing well-developed and well-nourished, taken 
together, preponderate to a moderate level of disability due 
to irritable bowel syndrome.  As noted, more or less constant 
abdominal distress is not shown, and the veteran has not 
painted a picture of severe constipation, diarrhea, or gas 
pain.  Rather, the frequent episodes of constipation or 
diarrhea and abdominal pain appropriately describe a level of 
irritable bowel disability best described as moderate, 
warranting 10 percent evaluation under Diagnostic Code 7319.  
38 C.F.R. § 4.114. 

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for 
irritable bowel syndrome reflects the most disabling this 
disorder has been since the effective date of service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  The preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating greater than the 10 percent assigned for 
irritable bowel syndrome, is denied.  


REMAND

The veteran was afforded a VA psychiatric examination in 
February 2002 to assess the nature and severity of her 
service-connected major depressive disorder with panic 
attacks.  Unfortunately, the examiner noted that the 
veteran's records were unavailable for review.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability. 38 C.F.R. § 4.1 (2004).  Thus 
in general, it is essential that the examining physician have 
the veteran's medical records to review in conjunction with 
the examination, so that the evaluation of the claimed 
disability will be a fully informed one. Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In this case, it is clear that 
service medical treatment records as well as a service 
Medical Board Evaluation, conducted in January 2001, would 
have informed the VA examiner's understanding of the 
veteran's major depressive disorder with panic attacks.

While the above alone might not require a remand, there is 
other evidence that makes such additional development needed.  
During the hearing at the RO it is suggested that appellant 
has had an increase in her psychiatric symptoms, and 
accordingly, additional development is needed.

Accordingly, the case is remanded for the following:

1.  With the veteran's assistance, any 
additional psychiatric treatment 
records, particularly those for the 
veteran's major depressive disorder with 
panic attacks, should be obtained.  The 
appellant's assistance in identifying 
these records should be requested as 
needed.  The RO should inform the 
veteran of the outcome of each records 
request.  If attempts to secure newly 
identified private records fail, the RO 
must notify the veteran that she is 
responsible for securing these records 
if she desires that VA consider them.  
All records and responses received 
should be associated with the claims 
folder.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination 
to assess the nature and severity of 
her major depressive disorder with 
panic attacks.  The claims folder 
must be provided to the examiner for 
review for the examination.   All 
indicated tests and studies should be 
accomplished.  The examiner should 
address the veteran's major 
depressive disorder with panic 
attacks in accordance with the latest 
worksheets for evaluating mental 
disorders.  The veteran's history 
should be considered and addressed, 
including findings upon service 
Medical Board Evaluation in January 
2001, and upon VA psychiatric 
examination in February 2002.  All 
conclusions should be explained in 
full.  

3.  Thereafter, the remanded claim 
must be appropriately readjudicated.  
Staged ratings should be considered, 
pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  If the 
determination remains to any extent 
adverse to the veteran, she and her 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


